Citation Nr: 0802887	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  07-13 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals 
of left vocal cord squamous cell carcinoma due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1950 to July 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2008, 
a videoconference hearing was held before the undersigned; a 
transcript of this hearing is of record.  In January 2008, 
the Board granted a motion to advance the case on the Board's 
docket due to the veteran's advanced age.

At the January 2008 hearing, the veteran raised the issues of 
entitlement to an increased rating for a lower lip scar and 
to a total rating based on individual unemployability due to 
service-connected disabilities.  These issues have not been 
developed for appellate review; they are referred to the RO 
for appropriate action.


FINDING OF FACT

Throughout the appeal period, the veteran's service-connected 
residuals of left vocal cord squamous cell carcinoma have not 
been characterized by complete aphonia; he has been able to 
communicate by speech, and has not shown evidence of 
recurrent or new cancer of the vocal cords; related hiccups 
and muscle spasms of the neck have not been clinically 
observed.  


CONCLUSION OF LAW

A rating in excess of 60 percent for residuals of left vocal 
cord squamous cell carcinoma is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Codes (Codes) 6518, 6519, 6819 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the August 2005 rating decision on appeal granted service 
connection for residuals of left vocal cord squamous cell 
carcinoma due to asbestos exposure, and assigned a 60 percent 
disability rating and an effective date of March 29, 2005, 
for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, an April 
2005 letter explained the evidence necessary to substantiate 
the claim, the evidence VA was responsible for providing, the 
evidence the veteran was responsible for providing, and 
advised him to submit any evidence or information he had that 
might support his claim.  An April 2007 statement of the case 
provided the veteran with notice of the criteria for rating 
residuals of vocal cord cancer.  In a December 2007 letter, 
the veteran was given notice regarding ratings and effective 
dates of awards.  He has had ample opportunity to 
respond/supplement the record.  Neither the veteran nor his 
representative alleges that notice has been less than 
adequate.
The veteran's pertinent treatment records have been secured.  
He has not identified any records of VA or private 
evaluations or treatment that remain outstanding.  The RO 
arranged for VA examinations in 2005 and 2007.  The veteran 
testified before the Board in January 2008.  VA's duty to 
assist in this matter is met.

II.  Factual Background, Criteria and Analysis

Service personnel records note that the veteran served in the 
Navy, first as a fireman and then as a machinists mate, 
aboard the USS Macon.

Post-service private medical records note that the veteran 
underwent a video esophagogastroduodenoscopy in January 1998 
after complaining of hoarseness, dysphasia and reflux.  An 
April 1998 biopsy of the left vocal cord revealed left 
anterior vocal cord invasive squamous cell carcinoma, well 
differentiated.  The veteran underwent radiation therapy from 
April to June 1998.

The veteran submitted a claim of service connection for 
residuals of left vocal cord squamous cell carcinoma in March 
2005.

A June 2005 VA examination report notes the veteran's 
complaints of intermittent raspiness in his voice.  He denied 
any other complications from his radiation therapy.  Upon 
examination, the veteran's voice was whispery and somewhat 
raspy, but otherwise intelligible.  Upon examination, the 
vocal cords were edematous, consistent with previous 
radiation therapy.  Examination revealed no other lesions or 
anatomical abnormalities in the area of the vocal cords.  In 
a July 2005 addendum to the examination report, the June 2005 
VA examiner opined that the veteran's cancer was causally 
related to his in-service asbestos exposure.

By rating decision in August 2005, the RO granted service 
connection for residuals of left vocal cord squamous cell 
carcinoma due to asbestos exposure, and assigned a 60 percent 
evaluation, effective March 29, 2005.  The veteran disagreed 
with the rating assigned.

In a June 2006 statement, the veteran stated that he was 
experiencing severe muscle spasms in the lower muscles of his 
neck, "most hours of the day, seven days a week."  He also 
reported experiencing severe bouts of hiccups, which he 
indicated were "potentially related" to his service-
connected carcinoma.  In addition, the veteran stated that he 
had essentially lost his ability to speak audibly.

VA outpatient treatment records dated from 2005 to 2007 are 
silent for any complaints or objective findings of complete 
loss of voice, hiccups, or muscle spasms in the neck.

A January 2007 VA examination report notes the veteran's 
complaint that he had developed muscle spasms in his lower 
neck (on the sternocleidomastoid muscle groups anteriorly) 
over the past year.  Examination revealed slight tenderness 
to those areas, and no evidence of spasm.  The veteran also 
complained of intermittent hiccups, occurring every four to 
five days, and lasting one to four days.  There was no 
evidence of hiccups during the interview or examination.  The 
veteran stated that his hoarseness had not gotten worse.  The 
examiner opined that although no hiccups were identified on 
examination, hiccups are a documented result of radiation 
treatment for some head and neck tumors.  The examiner stated 
that, resolving any doubt in the veteran's favor, any hiccups 
would be the result of his tumor or treatment thereof.  

In a May 2007 statement, Dr. V.S. stated that the veteran 
loses his voice after talking on the telephone for five 
minutes or more.

An October 2007 VA examination report notes that the veteran 
had no complaints of hiccups or neck spasms at the time of 
his 2005 VA examination.  Currently, the veteran complained 
of a very raspy voice, spasms of the neck on a day-to-day 
basis, and hiccups after every meal which lasted two to three 
minutes.  Upon examination, the veteran was able to talk 
perfectly well with a raspy voice.  He was clear in his 
pronunciation; he had no difficulty forming words or carrying 
on conversation.  No hiccups were noted at the time of the 
examination.  There as no evidence of muscle spasm or 
tenderness in the neck.  

During the January 2008 videoconference hearing, the veteran 
testified that he experienced painful hiccups for about three 
minutes before every meal.  He also complained of having neck 
spasms about once a day, and that he would lose his voice 
after five minutes of talking.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Under Code 6819, malignant neoplasms of any part of the 
respiratory system exclusive of skin growths are assigned a 
100 percent rating until six months after discontinuance of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure and if there has been no local 
recurrence or metastasis, the disability is thereafter rated 
on residuals.  38 C.F.R. § 4.97, Code 6819.

Under Code 6516, chronic laryngitis manifested by hoarseness 
with inflammation of cords or mucous membrane is rated as 10 
percent disabling and chronic laryngitis manifested by 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration or pre-malignant changes on biopsy is 
rated as 30 percent disabling.  38 C.F.R. § 4.97, Code 6516.  
Under Code 6519 complete organic aphonia with constant 
inability to speak above a whisper is rated as 60 percent 
disabling, and the constant inability to communicate by 
speech warrants a 100 percent rating.  38 C.F.R. § 4.97, Code 
6519.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The RO has not assigned staged ratings for the residuals of 
left vocal cord squamous cell carcinoma; a 60 percent rating 
has been assigned for the entire appeal period.  The Board 
finds that the manifestations of the veteran's residuals of 
left vocal cord squamous cell carcinoma have not varied 
significantly during the appeal period (and notably have 
never during the appeal period met the criteria for a 100 
percent rating), and that staged ratings are not indicated.

The evidence simply does not reflect greater impairment than 
contemplated by a 60 percent rating. The veteran's service-
connected disability is manifested primarily by a raspy 
voice.  There is no evidence of recurrence or metastasis of 
the cancer.  Furthermore, there has been no showing of a 
constant inability to communicate by speech; the veteran was 
able to communicate clearly at VA examinations and outpatient 
appointments from 2005 to 2007, and during the entirety of 
the January 2008 hearing.  In sum, the evidence shows that 
the veteran's residuals of left vocal cord squamous cell 
carcinoma have not, at any time during the evaluation period, 
more nearly approximated the Code 6519 criteria for a 100 
percent rating than those for a 60 percent rating. 

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
Although the veteran has complained that he suffers from 
painful hiccups and neck spasms on a daily basis, these 
complaints have never been clinically observed.  Therefore, a 
rating on this basis is not warranted.

The preponderance of the evidence is against the veteran's 
claim.  Hence, the benefit-of-the-doubt doctrine does not 
apply, and the claim for a higher initial rating for 
residuals of left vocal cord squamous cell carcinoma must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for residuals of left vocal 
cord squamous cell carcinoma due to asbestos exposure is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


